BOND, J.
(concurring in-Per Curiam Opinion).— Whether the Railways Company -had abandoned its franchise by twenty-four years of non-user, was a judicial question (State ex rel. v. Railway Co., 140 Mo. l. c. 552; Roanoke Inv. Co. v. Railroad, 108 Mo. l. c. 64) which it was not the. province of the Public Service Commission to determine. Hence that body had no authority to direct the- appellant under the circumstances! disclosed <by the record, to begin work anew' under the fra-nchisé granted to its predecessor in April, 1892, and its order to that effect was properly set aside in the original opinion. Wherefore there is no merit in the motion for a rehearing.